Tuohy, P. J., dissents. With that portion of the majority opinion which holds that the action of plaintiff in moving from one section of the Insurance Exchange Building to a newly completed addition which was known as the Insurance Exchange Building South was a moving out of the Insurance Exchange Building, I respectfully disagree. With the other conclusions of the opinion, I am in accord. The portion of the majority opinion with which I disagree is predicated substantially upon the proposition that at the time of the making of the oral agreement the parties did not contemplate that another adjacent building would be erected later by an entirely separate and distinct corporation, but that they contracted with reference to the structure which was occupied at the time the contract was made. In my opinion it makes no material difference so far as this case is concerned whether the fee to the Insurance Exchange Building South is held by a corporation different from that which holds the title to the Insurance Exchange Building North. In the original contract the parties referred to the Insurance Exchange Building, not in the light of the ownership, but ratherN as a means of identification. The erection of an addition to the Insurance Exchange Building, even though it was by a different corporation, in no wise changed the identity or character of the building. As a matter of fact, it did not even change the name or the address. The original structure became known, after the erection of the addition, as Insurance Exchange Building-North, and the addition or annex as the Insurance Exchange Building South, both structures maintaining the address 175 West Jackson Boulevard. It is a fair inference from the evidence that the Insurance Exchange Building, which, as its name indicates, caters to a group who are engaged, in some form or another, in the underwriting, adjusting, and selling of insurance in its many various forms, continued to be used for such general purposes after the erection of the south section and continued to be occupied by the same class of clientele. The two sections of the building were connected throughout with uninterrupted corridors, occupied a common lobby, lent themselves to the same general architectural scheme, and were maintained by a single management having a single office. It would be as reasonable to say that because many of our famous governmental and commercial edifices have had many additions and structural changes over the scores of years of their existence that their identities have changed and they have become different buildings. It is my opinion, from a review of the evidence, that both parts of the building, which plaintiff occupied before and after 1928, were integral parts of a common whole. If the question bringing of t- or not the Insurance Exchange Building who would Mfferent building from the one concerning have died,parties here contracted be treated as one of partners! jury, by a general verdict, determined that mept ¿'ontrary to the contention of the defendant. In ,*y opinion the jury’s verdict was correct. Defendant throughout the years has profited by low rental at the expense of the plaintiff. The verdict does simple justice. It should be affirmed.